CHIEF JUSTICE
     Rogelio Valdez

JUSTICES
     Linda Reyna Yañez
     Nelda V. Rodriguez
     Dori Contreras Garza
     Gina M. Benavides
     Rose Vela

CLERK
     Dorian E. Ramirez
 | |
     Nueces County Courthouse
     901 Leopard, 10th Floor
     Corpus Christi, Texas 78401
     361-888-0416 (Tel)
     361-888-0794 (Fax)


     Hidalgo County
     Administration Bldg.
     100 E. Cano, 5th Floor
     Edinburg, Texas 78539
     956-318-2405 (Tel)
     956-318-2403 (Fax)


     www.13thcoa.courts.state.tx.us | |
|                                  |Court of Appeals                         |                                     |
|                                  |Thirteenth District of Texas             |                                     |

                                            March 19, 2009

TO ALL ATTORNEYS OF RECORD:

                                     Re:      Cause No. 13-08-00394-CR
                                        Tr.Ct.No. 05-CR-1688-F
                                        LEE RAY GARCIA
                                        v.
                                        THE STATE OF TEXAS

Dear Attorneys:

      The appeal in the above cause was this day DISMISSED by this Court.  Copies of the memorandum
opinion and judgment are enclosed.

      In addition, the appellant’s motion to withdraw as counsel, previously carried with  the  case,
was this day GRANTED.


                                       Very truly yours,




                                             Dorian E. Ramirez, Clerk

DER:sdb
Enclosures

cc:   Hon. David Fast
      Hon. Carlos Valdez
      214th District Court
      Hon. Patsy Perez, District Clerk
      Hon. J. Manuel Banales, Presiding Judge, Fifth Administrative Judicial Region



                                           COURT OF APPEALS

                                         Thirteenth District

                                   Corpus Christi - Edinburg, Texas

      Below is the JUDGMENT in the numbered cause set out herein to  be  Filed  and  Entered  in  the
Minutes of the Court of Appeals, Thirteenth District of Texas, at Corpus Christi -  Edinburg,  as  of
the 19th day of March, 2009.  If this Judgment does not conform to the opinion  handed  down  by  the
Court in this cause, any party may file a Motion for Correction of Judgment with the  Clerk  of  this
Court.

CAUSE NO. 13-08-00394-CR     (Tr.Ct.No. 05-CR-1688-F)

LEE RAY GARCIA,  Appellant,

                                                  v.

THE STATE OF TEXAS,          Appellee.

                          On appeal to this Court from Nueces County, Texas.

                                            * * * * * * *

                                               JUDGMENT


On appeal from the 214th District Court of Nueces County, Texas, from  a  judgment  signed  June  10,
2008.  Memorandum Opinion Per Curiam.  Do not publish.  Tex. R. App. P. 47.2(b).

THIS CAUSE was submitted to the Court on March  18,  2009,  on  the  record  and  the  trial  court’s
findings.  The Court, having considered the documents on file, is of  the  opinion  that  the  appeal
should be dismissed.  Accordingly, the appeal is hereby DISMISSED.

It is further ordered that this decision be certified below for observance.

                                            * * * * * * *
                                       DORIAN E. RAMIREZ, CLERK
|                                  |                                         |                                     |
|CHIEF JUSTICE                     |                                         |Nueces County Courthouse             |
|Rogelio Valdez                    |                                         |901 Leopard, 10th Floor              |
|                                  |                                         |Corpus Christi, Texas 78401          |
|JUSTICES                          |                                         |361-888-0416 (Tel)                   |
|Linda Reyna Yañez                 |                                         |361-888-0794 (Fax)                   |
|Nelda V. Rodriguez                |                                         |                                     |
|Dori Contreras Garza              |                                         |Hidalgo County                       |
|Gina M. Benavides                 |                                         |Administration Bldg.                 |
|Rose Vela                         |                                         |100 E. Cano, 5th Floor               |
|                                  |                                         |Edinburg, Texas 78539                |
|CLERK                             |                                         |956-318-2405 (Tel)                   |
|Dorian E. Ramirez                 |                                         |956-318-2403 (Fax)                   |
|                                  |                                         |                                     |
|                                  |                                         |www.13thcoa.courts.state.tx.us       |
|                                  |Court of Appeals                         |                                     |
|                                  |Thirteenth District of Texas             |                                     |

                                             July 6, 2009

Hon. Patsy Perez
District Clerk
Nueces County Courthouse
901 Leopard Street, Suite #313
Corpus Christi, TX 78401

RE:   Cause Number: 13-08-00394-CR
      Tr. Ct. Number:  05-CR-1688-F
      Style: LEE RAY GARCIA v. THE STATE OF TEXAS
      DOB: 09/15/79; DPS: N/A; SID: 10089565; Race: Hispanic; Gender: Male

Dear Ms. Perez:

The appeal in the above cause was DISMISSED by this Court on the  19th  day  of  March,  2009.    The
mandate is enclosed.

Tex R. App. P. 51.2(a)(1) provides that the clerk of the trial court shall send an acknowledgment  to
the clerk of the appellate court of the receipt of the mandate.  Please review  the  requirements  of
Tex. R. App. P. 51.2(b) regarding the issuance of a capias  in  cases  in  which  the  trial  court’s
judgment is affirmed and the defendant is not in custody.

Please sign the attached acknowledgment of receipt of the mandate and return the same to this  office
as soon as possible.

                                  Respectfully submitted,


                                           Dorian E. Ramirez, Clerk


DER:sdb
Enclosure

cc:   Hon. David Fast
      Hon. Carlos Valdez

I hereby acknowledge receipt of the  mandate  in  cause  no.  13-08-00394-CR  this  ________  day  of
_________________, 2009.

                                        District Clerk, ________________ County

                                        By:_____________________






                                            M A N D A T E

TO THE 214TH DISTRICT COURT OF NUECES COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 19th  day  of  March,  2009,
the cause upon appeal to revise or reverse your judgment between

LEE RAY GARCIA,  Appellant,

                                                  v.

THE STATE OF TEXAS,          Appellee.

CAUSE NO. 13-08-00394-CR     (Tr.Ct.No. 05-CR-1688-F)

was determined; and therein our said Court made its order in these words:
MINUTES
vol/page
20/130

On appeal from the 214th District Court of Nueces County, Texas, from  a  judgment  signed  June  10,
2008.  Memorandum Opinion Per Curiam.  Do not publish.  Tex. R. App. P. 47.2(b).

THIS CAUSE was submitted to the Court on March  18,  2009,  on  the  record  and  the  trial  court’s
findings.  The Court, having considered the documents on file, is of  the  opinion  that  the  appeal
should be dismissed.  Accordingly, the appeal is hereby DISMISSED.

It is further ordered that this decision be certified below for observance

                                            * * * * * * *

WHEREFORE, WE COMMAND YOU to observe the order of our  said  Court  of  Appeals  for  the  Thirteenth
District of Texas, in this behalf, and in all things have it duly recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our  Court  of  Appeals,  with  the  seal  thereof
affixed, at the City of Edinburg, Texas, this the 6th day of July, 2009.

                                  DORIAN E. RAMIREZ, CLERK


                                  By:   ________________________________
                                        DEPUTY CLERK

-----------------------
[pic]

[pic]